UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-2067


RALPH JAFFE,

                  Plaintiff – Appellant,

             v.

MARTIN O’MALLEY, Governor; ALVIN COLLINS, General Services
Secretary; PHILIP PALMERE, Chief,

                  Defendants – Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Benson Everett Legg, Chief District
Judge. (1:09-cv-02120-BEL)


Submitted:    December 15, 2009             Decided:   December 17, 2009


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ralph Jaffe, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Ralph    Jaffe        appeals       the     district    court’s      order

dismissing his civil action.                 We have reviewed the record and

find   no   reversible    error.           Accordingly,       we    affirm   for   the

reasons stated by the district court.                     See Jaffe v. O’Malley,

No. 1:09-cv-02120-BEL (D. Md. Sept. 11, 2009).                      We dispense with

oral   argument      because       the    facts    and    legal     contentions    are

adequately    presented       in    the    materials       before    the   court   and

argument would not aid the decisional process.

                                                                             AFFIRMED




                                             2